 Custom Coated Products, Inc. and Leon FranklinSnow. Case 9-CA- 13099September 19, 1979DECISION AND ORDERBY CHAIRMAN FANNING AND MEMBERS JENKINSAND PENELL.OOn June 27, 1979, Administrative Law Judge Ben-jamin Schlesinger issued the attached Decision in thisproceeding. Thereafter, the General Counsel and Re-spondent filed exceptions and supporting briefs.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions and briefsand has decided to affirm the rulings, findings,' andconclusions of the Administrative Law Judge exceptas modified herein and to adopt his recommendedOrder, as modified herein.2The General Counsel has excepted to the Adminis-trative Law Judge's recommendation in paragraph Iof "The Remedy" that Leon Franklin Snow's estatebe made whole only for any loss of pay that he mayhave suffered by reason of the discrimination againsthim. The General Counsel contends that the estateshould also be compensated for any other losses suf-fered as a result of Snow's discriminatory discharge,as for example, the proceeds from life insurance. Weagree.The backpay award is designed to restore the dis-criminatee to the position he would have had but forhis unlawful discharge. Where the discriminatee dies,I Respondent has excepted to certain credibility findings made by the Ad-ministrative Law Judge. It is the Board's established policy not to overrulean administrative law judge's resolutions with respect to credibility unlessthe clear preponderance of all of the relevant evidence convinces us that theresolutions are incorrect. Standard Dry Wall Products, Inc., 91 NLRB 544(1950), enfd. 188 F.2d 362 (3d Cir. 1951). We have carefully examined therecord and find no basis for reversing his findings. Inasmuch as MemberPenenlo agrees with the Administrative Law Judge's finding that both rea-sons given by Respondent for discharging employee Snow were unlawful.Member Penello finds it unnecessary to rely on the Administrative LawJudge's alternative holding that a violation of the Act would necessarily beestablished even if the discharge were motivated only in part by unlawfulconsiderations.2 For the reasons set forth in Hickmolt Foods, Inc., 242 NLRB 1357 (1979),we find that a broad injunctive order as recommended by the AdministrativeLaw Judge is not warranted. Respondent, insofar as the record shows, hasengaged in three violations of Sec. 8(aXI) and a single violation of Sec.8(aX3). Since Respondent has not been shown to have a "proclivity to violatethe Act" or to have engaged in "such egregious or widespread misconduct asto demonstrate a general disregard for the employees' fundamental statutoryrights," we find, under the facts of this case. that a narrow "in any like orrelated manner" order will effectively protect those nghts.CUSTOM COATED PRODUCTSas here, his estate is entitled to receive a sum ofmoney equivalent to the amount of bonuses. emolu-ments. insurance, or other death benefits which theestate would have received had the discriminateebeen employed by the employer at the time of hisdeath, less any similar benefits received by the estateas a result of employment by the discriminatee subse-quent to his wrongful discharge and less any insur-ance premiums the dischargee would have paid hisemployer had he not been discharged. Accordingl5.we hereby amend the Order and notice to awardSnow's estate the proper amount due under estab-lished Board law, as described above.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Rela-tions Board adopts as its Order the recommended Or-der of the Administrative Law Judge, as modified be-low, and hereby orders that the Respondent, CustomCoated Products, Inc., Cincinnati, Ohio. its officers,agents, successors, and assigns, shall take the actionset forth in the said recommended Order, as so modi-fied:I. Substitute the following for paragraph l(e):"(e) In any like or related manner interfering with,restraining, or coercing employees in the exercise oftheir union rights guaranteed by Section 7 of theAct."2. Substitute the following for paragraph 2(a):"(a) Pay to the estate of Leon Franklin Snow asum of money equal to the amount Snow would haveearned from the date of his discriminatory dischargeto the date of his death, less net earnings, computedin the manner set forth in the section of the Adminis-trative Law Judge's Decision entitled 'The Remedy.'Also, pay to Snow's estate a sum of money equivalentto the amount of bonuses, emoluments, insurance,and other death benefits, with interest thereon com-puted as described in Florida Steel Corporation, 231NLRB 651 (1977), to which such estate would havebeen entitled upon Snow's death, had he not beenwrongfully discharged, less the amount of similarbenefits heretofore paid or now payable as a result ofSnow's employment elsewhere subsequent to his dis-charge, and also deducting therefrom the amount ofpremiums Snow would have paid Respondent fromthe date of his discharge to the date of his death."3. Substitute the attached notice for that of theAdministrative Law Judge.International Typographical Union, 183 NLRB 496 (1970): RaymondPearson, Inc., 115 NLRB 190 (1956): Glen Raven Silk dill. Inc., 101 N.RB239 (1952).245 NLRB No. 93 DECISIONS OF NATIONAL LABOR RELATIONS BOARDAPPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELAIIONS BOARDAn Agency of the United States GovernmentWE WILL NOI discharge you because you en-gage in union activities, support a union, or en-gage in concerted employee activities protestingmatters concerning your wages, hour of work,working conditions, or other terms and condi-tions of employment.WE WILL NOT ask you about the reasons whyyou, or your fellow employees, engage in unionactivities.WE WILL NOT solicit your grievances in orderto discourage you from engaging in union activi-ties.WE WILL NOT threaten that we will close ourplant and move it to Florida, if you elect to havea union represent you.WE WILL NOT in any like or related mannerinterfere with, restrain, or coerce you in the exer-cise of your right to self-organization, to form,join, or assist labor organization, to bargain col-lectively through representatives of your ownchoosing, to engage in concerted activities for thepurpose of collective bargaining or other mutualaid or protection, or to refrain from any or allsuch activities.Because the Board found that we unlawfullydischarged employee Leon Franklin Snow, nowdeceased, WE WILL make his estate whole for anyloss of earnings from the date of his discharge tothe date of his death, with interest, less any netearnings, plus any money with interest which hisestate would have received had he not beenwrongfully discharged, such as insurance bene-fits, less any premiums Snow would have paid.CUSTOM COATED PRODUCTS, INC.DECISIONSTATEMENT OF THE CASEBENJAMIN SCHLESINGER, Administrative Law Judge. Thiscase was heard before me in Cincinnati, Ohio, on May 29,1979. The charge herein was filed by Leon Franklin Snowon October 20, 1978.' Snow died on December 10, but priorto his death he gave an affidavit to Region 9 upon which, inpart, the Regional Director based his complaint dated No-vember 30 alleging that the Respondent, Custom CoatedProducts, Inc., discharged Snow on October 12 because ofhis known or suspected union activities or because of hisI Unless otherwise indicated all dates refer to the year 1978.protected concerted activities in violation of Section 8(a)(3)and ( I ) of the Act. In addition, the complaint alleges coer-cive interrogation, threats to close Respondent's businessand relocate in Florida, and solicitation of grievances andpromises to resolve the same all in violation of Section8(a)( I) of the Act.Upon the entire record herein and from my observationof the witnesses and their demeanor I make the following:FININGS OF FA(CI1. JURISDIC)('TIONI find as Respondent admits that it is an Ohio corpora-tion engaged in the vinyl coating of products, primarily vi-nyl substitutes for parts of footballs, at its Cincinnati, Ohio,facility. During the 12 months preceding the issuance of thecomplaint, a representative period, Respondent sold andshipped goods valued in excess of $50,000 from its Cincin-nati, Ohio, facility directly to points outside the State ofOhio. Accordingly, I find as Respondent admits that at alltimes material herein Respondent is and has been an em-ployer within the meaning of Section 2(2) of the Act en-gaged in commerce and in operations affecting commercewithin the meaning of Section 2(6) and (7) of the Act. Ifurther find as Respondent admits that the following namedpersons were employed by Respondent and are and havebeen agents of Respondent acting on its behalf and supervi-sors within the meaning of Section 2(1 1) of the Act, as fol-lows: Warner Baker, plant manager, and Lawrence A.Razete, president.II. THE ALL.EGED UNFAIR LABOR PRACTI(CESA. The Affidavit of Leon Franklin SnowDuring the course of the hearing General Counsel offeredin evidence the affidavit of Snow, dated October 23, 1978.which had been taken during the course of the investigationof Snow's unfair labor practice charge by an attorney em-ployed by the Region. Over Respondent's objection I re-ceived the affidavit in evidence, despite my reluctance togive the affidavit much, if any, weight. In doing so I re-jected General Counsel's argument that the affidavit fellwithin the hearsay exception for dying declarations setforth in rule 804(b)(2) of the Federal Rules of Evidence orother exceptions provided in rule 804(b)(5) despite the factthat because of Snow's death the underlying conditionstherein had been met, to wit, that the affidavit was offeredas evidence of a material fact, that the affidavit was moreprobative of certain facts than other evidence available toGeneral Counsel, and that the interests of justice might bestbe served by admission of the affidavit in evidence despitethe fact that Respondent had no opportunity to cross-exam-ine Snow.However, I was most concerned that the affidavit did nothave any circumstantial guarantee of trustworthiness re-quired by rule 804(b)(5), and my concern continues unabat-ed. Snow's affidavit is not a statement against interest, thetruth of which is implied by a person's normal conduct innot falsifying facts which would have exposed him to pecu-34 CUSTOM COATED PRODUCTSniary, proprietary, or criminal liability. It is not made by aperson who believes he is dying, and thus would be truthfulbecause the statement would not make any difference tohim in any event. It is not akin to a statement of personal orfamily history, which inherently has a ring of truth about it.And it is not testimony given at a hearing or a deposition,where the party against whom it is offered had an opportu-nity to develop the truth of such testimony by extensivecross-examination.Rather, Snow's affidavit is little more than a statement ofhis position during the early stages of an investigation as towhether a complaint should issue on the underlying unfairlabor practice charge at a point where there may not havebeen full ascertainment of all the facts involved in the pro-ceeding. Clearly, Respondent had no opportunity to cross-examine Snow and to fully develop the truth of his allega-tions.2 Nonetheless, numerous Board cases instruct that theaffidavit of a deceased party or witness may be admittedinto evidence provided, however, that the statementstherein are considered only with the utmost care and cau-tion and closest scrutiny, and that weight may be given tothem only when they are wholly corroborated by clear andconvincing testimony of other witnesses or documentaryevidence. See, e.g., Calandra Photo, Inc. and Irvin C. Levin,its Agent and Member of its Board of Directors, 151 NLRB660, 667 fn. 23, 671 fn. 29 (1965); Baker Manufacturing Co.,Inc., 218 NLRB 1295, 1296 fn. 3 (1975); Canterbury Gar-dens and Manchester Gardens, Inc., 238 NLRB 864 (1978),slip op., JD. Page 4 (1978). In reviewing the affidavit ofSnow and limiting it by General Counsel's letter to Respon-dent giving notice of the purpose for which he intended tointroduce the affidavit, I find that the affidavit is of little aidin resolving the issues heard by me. Accordingly, I have notconsidered the same, especially because most of Snow'sstatements were not corroborated by the witnesses appear-ing at the hearing and because I find it unnecessary to re-solve the issues herein by reference to his affidavit.B. The Discharge of SnowThat Snow was discharged on October 12, 1978, in viola-tion of the Act is not difficult to resolve. Razete testifiedthat he discharged Snow for the following two reasons: (I)for circulating rumors about Respondent's intention toclose its plant and transfer its operations to Florida; and (2)for objecting and causing other people to object to the wayRespondent handled its profit-sharing plan, to wit, thatthere was a I-year waiting period in order to become eligi-ble to participate in the plan. In particular, Razete notedthat there was unrest among those of Respondent's employ-ees who had been employed for less than I year but nounrest among the older employees.2 The General Counsel gave Respondent notice pursuant to rule 804(bX5)that he intended to offer the affidavit in evidence to show that:lA)t the time Snow] was discharged plant manager Warner Baker saidin substance that Snow was being let go because he was disrupting thesmooth running of the Company and because he had been "foolingaround" with the Union. Snow also stated that for several weeks priorto his discharge Respondent's employees had discussed the possibility ofa union coming into the plant, the employee's union sympathies, andthe working conditions and management attitude at the plant.Profit-sharing plans have long been held to be a manda-torn subject of bargaining, N.L.R.B. v. Black-Clawson Com-pan)', 210 F.2d 523 (6th Cir. 1954); J. P. Stevens & Co.. Inc.,239 NLRB 738 (1978); and it is gainsaid that the qualifica-tions for Respondent's profit-sharing plan constitutes aterm and condition of employment which is of vital impor-tance to Respondent's employees. Snow's objections to theeligibility qualifications of that plan, his circulation of suchobjections, and his attempt to gather support from his fel-low employees to make changes in that plan are patentlyconcerted and protected activities for which he may not bedisciplined in any manner. Once protected and concertedactivities are found to be a basis for Respondent's actions,albeit not the sole basis for the Respondent's actions, Re-spondent shall be held to have violated Section 8(a)(l ) ofthe Act: and I so find.'I do not wholly credit Razete's other reason for terminat-ing Snow; but, in the circumstances of this proceeding, Ifind that if Snow were spreading rumors that too is pro-tected activity. There is no doubt that rumors of the sale orclosing of the plant were being spread about, and thatRazete complained of them on October 13, the day afterSnow's discharge, and attempted to dispel them. It is al-ways difficult to isolate the origin of a rumor, but it appearsthat on or about September I Baker, according to the testi-mony of employee Frank Mudd, told Mudd and Snow thathe had heard rumors that the employees were going to walkout over a pay raise, and that Baker said that before therewas to be any dissension Razete would close the doors andlet everybody go. Upon being shown the investigatory affi-davit that he had previously signed Mudd corrected his tes-timony, stating that Baker had made reference to unionorganization and had further stated that before Razete al-lowed a union to come into the plant he would close thedoors. Mudd further testified that both he and Snow repliedthat they were not interested in a union and that a unionwuld not help to solve their problems. Baker asked them ifthey had heard any complaints and what the dissension wasabout. Snow and Mudd said that they had not heard of anyproblems. to which Baker replied that if they did theyshould let him know. Baker denied that he had made anythreat to close Respondent's premises and relocate the plantin Florida if a union represented Respondent's employees.The record is otherwise barren of any proof of how the"rumor" originated, and I find it reasonable to conclude the"rumor" started with Baker's threat to thwart and discour-age the suspected union activities, whatever they were, ofRespondent's employees. By so finding I credit Mudd anddiscredit the denials of Baker, who as one of Respondent'sprincipal supervisors, had an interest in the outcome of theinstant proceeding, and did not deny Newton's testimonythat several days before Snow was discharged Baker ac-knowledged that he had heard "something about a union"and advised employees not to select a certain local to repre-I recognize that a number of circuit courts of appeal have been critical ofthe Board's rule. See, e.g., N. LR.B. v. Eastern Smelting and Refining Corp.,598 F.2d 666 (Ist Cir. 1979). In view of my disposition of this case that theother reason for Snow's discharge was also in violation of the Act there is noquestion that. "but for" Respondent's violations Snow would not have beendischarged35 DECISIONS OF NATIONAL LABOR RELATIONS BOARDsent them.4On the other hand. Mudd testified at the hear-ing most reluctantly under subpena and under the threat,he stated, of his having a court order against him if he didnot appear. Although his recollection needed to be re-freshed by being shown his investigatory affidavit it ap-peared that he was completely neutral and was attemptingto tell the truth as best as he recalled at the time of thehearing. Indeed, if he favored anybody, he indicated hisdesire that the unfair labor practice complaint not be pro-cessed because Snow was dead and nobody had anything togain.Finally, if the rumor of plant closure did not originatewith Baker's threat I find it most unlikely that Snow, or anyother employees, would spread a rumor about the plantclosing when it obviously did no good for the employeesand for Snow in particular to do so. Baker testified that hehad heard rumors that if the union5came back Razetewould move to Florida. If Snow was not trying to organizethe employees it is highly improbable that he would spreadthis rumor, for there was seemingly no cause to do so. Cer-tainly, it would not promote his complaint about the I-yeareligibility provision of the profit-sharing plan. If he was try-ing to promote the union and nothing had been said byBaker the worst possible method to build support amongthe employees would be to scare them with the threat of aplant closure and move if he was successful in his efforts. Iconclude, therefore, that Baker must have been the instiga-tor of the "rumor" if "rumor" rather than threat it be, andthat if Snow spread the "rumor" he did so only to informthe employees that concerted activities through union or-ganization would be fruitless because of Baker's threat.Of course, there is no evidence herein, perhaps because ofSnow's death, that Snow was in fact attempting to encour-age any employee to join a union, but that is not of particu-lar relevance. What is important is what Respondentthought Snow was attempting to do. By Baker's own admis-sion, employees seemed to be drawn to Snow for his aid,assistance, and advice. Snow became the focal point forgroup conversations and meetings of two or three employ-ees during work periods and lunchbreaks. Whereas beforethe employees were, according to Baker, "merry," the gen-eral mood of the plant changed when the meetings withSnow and Mudd commenced-the employees became "un-happy," were kept "in turmoil," and became "agitated,"not only about the rumor of the sale or closing of the busi-ness but also about working conditions. The "agitation"and "turmoil" were never defined, but it seems that what' I recognize that Newton conceded the truth of a statement contained inhis investigatory affidavit that none of Respondent's officials (including Ba-ker) had said anything about a union. I also note that in his affidavit Newtonstated that he did not know whether any of Respondent's officials knewabout union discussions among employees during the summer and fall of1978, yet at the hearing Newton could not recall whether this was true.Despite my reservations about these apparent contradictions and reserva-tions I nonetheless credit Newton's clear and direct testimony about Baker'smeeting with members of the mixing department because of Baker's totalsilence on the point.5 The union was never identified but presumably was the same one whichhad peitioned for an election in 1977. An election was held on September 9,1977, and the employees rejected the union's attempt to represent them. It isunclear whether the union was the same as the local that Baker told mixingdepartment employees would represent only truckdnvers.Baker was actually complaining about was that the employ-ees were no longer complacent about the terms and condi-tions of employment but became more serious about theirlot, actually going so far as to converse about changes andresolving their problems, which Respondent's managementattempted to keep in tow at monthly meetings it held withits employees, by collective action through a union.In sum, Snow was disciplined because of his attempt notonly to create employee interest in the revision of the profit-sharing plan but also to engage in union activities, at leastso Respondent thought. Razete attempted to conceal thislatter reason when he explained to Mudd on October 13that Snow was fired because of his misuse of a hammer tochange a piece of equipment rather than using a brass pin.That reason was not stated by Razete at the hearing. Theshift in Respondent's position lends strong support to aholding that Respondent was discriminatorily motivated inits discharge of Snow. See N.L.R.B. v. Tekner-Apex Com-pany, 468 F.2d 692 (Ist Cir. 1972): Central Cartage, Inc.,236 NLRB 1232 (1978): The Dalton Company, Inc., 109NLRB 1228 (1954). As a result I find that Snow's dischargeviolated Section 8(a)(3) of the Act.Assuming, arguendo, that there were no evidence of Re-spondent's discriminatory motivation herein, nonetheless,in those circumstances Snow's spreading of a "rumor" isstill protected under Section 8(a)(1) of the Act. The factthat the rumor may not have been true does not alter thisconclusion. Snow was relating only Baker's position of whatRazete would do if a union organized Respondent's em-ployees. If that threat was untrue Respondent cannot utilizeits untruthfulness, which it alone created, to justify Snow'sdischarge. In these circumstances Snow's comments do notlose any protection afforded by the Act. Indeed, his state-ment represented a legitimate concern with what wouldhappen to his and other employees' jobs if there were anyfurther efforts to organize the employees and to seek the aidand protection of a labor organization to do so. Because Ifind that there was a primafacie ground for Snow's state-ments, that his spreading of the "rumor" was in good faith(or at least not proven to be in bad faith), and because Ifind that there has been no showing that his statementswere deliberately or maliciously false Snow's activities areprotected. Furthermore, I do not find that the statementswere so "defamatory or opprobrious as to isolate the allega-tion from the related protected activity." See Ben PekinCorporation, 181 NLRB 1025 (1970).It follows from the above findings that the GeneralCounsel has proved certain of its allegations of violations ofSection 8(a)(1) of the Act. Baker, under the impression,mistaken or otherwise, that there was union activity solic-ited from Snow and Mudd the complaints of other employ-ees in an attempt to ascertain its cause. Such probing tendsto have a coercive effect upon employees and violates theAct, ITT Automotive Electrical Products Division, 231NLRB 878 (1977);6 and impliedly promised to correct the6 In the circumstances of this case, I fail to understand General Counsel'salternate allegation that Baker coercively interrogated Snow and Muddabout their protected concerted activities. If Baker learned that the employ-ees were going to cease working because of their complaint that they werebeing underpaid he would have been entitled to ask them about their com-plaints and attempt to resolve them to avert a walkout. The employees'36 CUSTOM COATED PRODUCTSgrievances in order to discourage the union activities. Thethreat that Razete would close the plant and move to Flor-ida if the union was designated as the representative of Re-spondent's employees was similarly violative of the Act. In-deed, it seemed highly successful in dissuading employees'support of any labor organization. However, GeneralCounsel did not prove by a preponderance of the evidence.or indeed by any evidence at all, that Snow was informed ofhis discharge because of his protected and concerted orunion activities. Although there is a statement that he wastold by Baker at the time of his discharge that he had been"fooling around with the Union," Baker denied that state-ment, and because of my refusal to consider the affidavitlacking clear and most convincing and strong corrobora-tion, of which there is none, I refuse to credit Snow's affida-vit.III. THE EFFECT OF THE UNFAIR LABOR PRACTICES UPONCOMMERCEThe activities of Respondent set forth in section II11,above, occurring in connection with its operations de-scribed in section , above, have a close, intimate, and sub-stantial relationship to trade, traffic, and commerce amongthe several States and tend to lead to labor disputes burden-ing and obstructing commerce and the free flow of com-merce.CONCLUSIONS OF LAW1. Custom Coated Products, Inc., is and has been at allmaterial times an employer engaged in commerce withinthe meaning of Section 2(6) and (7) of the Act.2. By coercively interrogating employees concerning thereasons of other employees for engaging in union activitiesunder circumstances which tend to coerce them in the exer-cise of the rights guaranteed under Section 7 of the Act, bysoliciting grievances in order to discourage union activities,and by threatening to close Respondent's plant and move toFlorida if a labor organization was selected by its employ-ees to represent them Respondent has committed unfair la-bor practices within the meaning of Section 8(a)( 1) of theAct.3. By discharging employee Leon Franklin Snow andfailing and refusing to reinstate him to his former positionof employment because Snow engaged in union activities,or supported a union, engaged in protected concerted ac-tivities and in order to discourage employees from engagingin union activities or supporting a union Respondent hascommitted unfair labor practices within the meaning ofSection 8(aX3) and (1) of the Act.4. These unfair labor practices affect commerce withinthe meaning of Section 2(6) and (7) of the Act.5. Except as otherwise found herein Respondent has notviolated the Act in the respects alleged in the complaint.THE REMEDYHaving found that Respondent has engaged in and isengaging in unfair labor practices within the meaning ofprotected and concerted activities often seek the very result which the com-plaint herein seems to condemn.Section 8(a)(3) and (1) of the Act, I shall recommend that itcease and desist therefrom. Because Snow is deceased Ishall order that his estate' be made whole for the backpaySnow lost from October 12, 1978, to December 10, 1978,the date of his death, backpay to be computed n a quarterlybasis as set forth in F. W. Woolworth Compa., 90 NLRB289 (1950). with interest thereon computed as described inFlorida Steel Corporation, 231 NLRB 651 (1977).8Because Snow was discharged because of his allegedunion activities I shall further order that Respondent ceaseand desist from in any other manner infringing upon therights guaranteed by Section 7 of the Act.Upon the foregoing findings of fact, conclusions of law,and the entire record and pursuant to Section 10(c) of theAct I hereby issue the following recommended:ORDER9The Respondent, Custom Coated Products, Inc., Cincin-nati, Ohio, its officers, agents, successors, and assigns, shall:I. Cease and desist from:(a) Coercively interrogating employees concerning thereasons of other employees for engaging in union activitiesor supporting a union under circumstances which tend tocoerce them in the exercise of the rights guaranteed underSection 7 of the Act.(b) Soliciting grievances of employees in order to dis-courage their union activities.(c) Threatening that Respondent's plant would close andbe moved to Florida if Respondent's employees selected aunion to represent them.(c) Discharging employees and refusing to reinstate thembecause they engage in union activities, or support a union,and because they engage in concerted activities for protest-ing matters concerning their wages, hours of work, workingconditions, and other terms and conditions of employment.(e) In any other manner interfering with, restraining, orcoercing employees in the exercise of their rights guaran-teed under Section 7 of the Act.2. Take the following affirmative action which is neces-sary to effectuate the policies of the Act:(a) Make whole the estate of Leon Franklin Snow in themanner set forth in the section of this Decision entitled"The Remedy" for any loss of earnings Snow may havesuffered from the date of his discharge until the date of hisdeath by reason of the discrimination against him.(b) Preserve and, upon request, make available to theBoard and its agents, for examination and copying, all pay-roll records, social security payment records, timecards,personnel records and reports, and all other records neces-sary to ascertain the backpay due under the terms of thisOrder.' Florida Medical Center, Inc., d/b/a Lauderdale Lakes General Hospiral,239 NLRB 895 (1978).' See, generally, Isis Plumbing & Heating Co., 138 NLRB 716 (1962).9 In the event no exceptions are filed as provided by Sec. 102.46 of theRules and Regulations of the National Labor Relations Board, the findings,conclusions, and recommended Order herein shall, as provided in Sec. 102.48of the Rules and Regulations, be adopted by the Board and become itsfindings, conclusions, and Order. and all objections thereto shall be deemedwaived for all purposes.37 DECISIONS OF NATIONAL LABOR RELATIONS BOARD(c) Post at its place of business copies of the attachednotice marked "Appendix."'" Immediately upon receipt ofsaid notice, on forms to be provided by the Regional Direc-tor of Region 9, Respondent shall cause the copies to besigned by one of its authorized representatives and be10 In the event that this Order is enforced by a Judgment of a UnitedStates Court of Appeals, the words in the notice reading "Posted by Order ofthe National Labor Relations Board" shall read "Posted Pursuant to a Judg-ment of the United States Court of Appeals Enforcing an Order of the Na-tional Labor Relations Board."posted, the posted copies to be maintained for a period of60 consecutive days thereafter in conspicuous places, in-cluding all places where notices to employees are customar-ily posted. Reasonable steps shall be taken by Respondentto insure that said notices are not altered, defaced, or cov-ered by any other material.(d) Notify the Regional Director for Region 9, in writ-ing, within 20 days from the date of this Order, what stepsRespondent has taken to comply herewith.IT Is FURTHER ORDERED that the complaint be dismissedinsofar as it alleges violations of the Act other than thosefound herein.38